DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               J.D., a Child,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-747

                              [October 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacy Ross, Judge; L.T. Case No. 14-006067 DLA.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.